RAWLS, Judge
(dissenting)
Pursuant to appellee husband’s petition for dissolution, this marriage of twenty-one years was determined. Custody of the parties’ two minor children, ages thirteen and eleven, was awarded to the wife with the husband being directed to contribute $150.00 per month per child to the wife for the children’s support.1 During their marriage, the parties had accumulated jointly owned material assets consisting of the marital home and furnishings, a coin collection valued at $3,500.00, and stocks valued at $2,000.00. The wife was employed as a secretary at a gross salary of $560.00 per month as compared to the husband’s monthly income of $750.00 from his employment as a collections manager for a bank, together with $373.00 monthly retirement from the Navy.
The trial court denied the wife any rehabilitative, periodic, or lump sum alimony. Exclusive use and occupancy of the marital home, together with all furnishings and fixtures, was awarded to the wife until she remarried or until the youngest living minor child attains the age of eighteen years. The wife was directed to make all mortgage payments, taxes or assessments and hold the husband harmless for and on account thereof.2
In my opinion, under the undisputed facts of this case, the trial court erred in not awarding to the wife as lump sum alimony the husband’s undivided interest in the marital home.

. The final judgment further required the husband to pay all reasonable and necessary expense in connection with special schooling for the youngest child, and any medical and dental expenses over and above those covered by hospitalization or medical insurance or benefits received from the United States Government on behalf of said minor children,


. It was uncontradicted that the home needed roof repairs in the approximate sum of $1,-000.00.